Citation Nr: 0913218	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-10 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include as secondary to right knee degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1970 through 
February 1972.  He also had periods of active duty training 
and inactive duty training as a member of the United States 
Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  In December 2005, the Veteran 
notified VA that he was relocating to St. Louis, Missouri.  
The claims file was subsequently transferred to the RO in St. 
Louis, Missouri for future handling.

The Board notes that the Veteran initially requested a local 
Board hearing in his March 2006 Substantive Appeal.  In April 
2006, however, the Veteran withdrew his request.  No 
subsequent request for a hearing has been made.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A January 2001 letter provided by Dr. Stephen J. Giddings 
indicates that the Veteran had treated with Dr. Giddings at 
the VA medical center in St. Louis, Missouri since 1998.  Dr. 
Giddings' letter states that, during that time, the Veteran 
experienced several problems relating to his knees.  In a 
treatment history set forth in the letter, Dr. Giddings 
related that the Veteran had undergone arthroscopic surgery 
of his left knee in 1998.  Additionally, an isolated 
September 1997 note from Dr. Christine Pham, also from the VA 
medical center in St. Louis, Missouri, reflects that a "new 
MRI showed a tear in [the Veteran's] meniscus."

A review of the claims file indicates that treatment records 
have been obtained from the VA medical center which relate to 
treatment rendered at the VA medical center from August 1993 
through February 1997.  Subsequent records that pertain to 
any treatment that is contemporaneous with Dr. Pham's 
September 1997 note, and that pertain to treatment provided 
by Dr. Giddings since 1998 have not been obtained.  Efforts 
should be made to obtain these treatment records.
Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim for service connection for a left 
knee disorder, to include as secondary to 
right knee degenerative joint disease.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  All records of treatment that are not 
currently associated with the Veteran's 
claims file, including records of 
treatment provided at the St. Louis VA 
facility since February 1997, should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.

If either search for records from the St. 
Louis VA medical center has negative 
results, documentation to that effect 
should be included in the claims file.

3.  Then, if any additional treatment 
records relating to treatment of the 
Veteran's left knee are obtained, the 
Veteran should be afforded a VA 
examination to determine the nature and 
etiology of the Veteran's left knee 
disorder.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
left knee disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed left knee 
disorder is etiologically related to the 
Veteran's service connected right knee 
disability, including  the Veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for a 
left knee disorder, to include as 
secondary to right knee degenerative 
joint disease, should be readjudicated.  
If the determination remains adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


